 



Exhibit 10.6
THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(AS AMENDED AND RESTATED AS OF DECEMBER 1, 2007)

 



--------------------------------------------------------------------------------



 



THE NORTH AMERICAN COAL CORPORATION
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
     The North American Coal Corporation (the “Company”) does hereby adopt this
amendment and restatement of The North American Coal Corporation Deferred
Compensation Plan for Management Employees, effective as of December 1, 2007.
ARTICLE I.
INTRODUCTION
Section 1.01 Effective Date. The effective date of this restatement of the Plan
is December 1, 2007.
Section 1.02 Purpose of the Plan. For periods prior to January 1, 2008, the
purpose of this Plan is to provide for certain Employees the benefits they would
have received under the Savings Plan but for the limitations imposed under Code
Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 and to provide for the
continued deferral of certain frozen benefits.
Section 1.03 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
Section 1.04 Gender and Number. For purposes of interpreting the provisions of
this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
Section 1.05 Status of Plan. This document is classified as a single “plan” for
purposes of recordkeeping, the Code and the requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). For purposes of
the federal securities laws, however, this document shall be classified as two
separate “plans.” One plan shall consist of the Accounts of those persons who
satisfy the requirements of an “accredited investor” or a “sophisticated
purchaser” under Rule 506 of the Securities Act of 1933 and the other plan shall
consist of the Accounts of all other Plan Participants.
Section 1.06 Application of Code Section 409A.

  (a)   As a result of the changes to the payment provisions of this Plan in
accordance with the Code Section 409A transitional rules, none of the
Sub-Accounts are “grandfathered” under Code Section 409A. Notwithstanding the
foregoing, for administrative and recordkeeping purposes, the following
Sub-Accounts have been classified as the “Pre-2005 Sub-Accounts”: (i) the VAP
Deferral Sub-Account; (ii) amounts credited to the Excess 401(k) Sub-Account for
periods prior to January 1, 2005 (the “Pre-2005 Excess 401(k) Sub-Account”) and
(iii) amounts credited to the Excess Matching Sub-Account for periods prior to
January 1, 2005 (the “Pre-2005 Excess Matching Sub-Account”).     (b)   The
following Sub-Accounts have been classified as the “Post-2004 Sub-Accounts”: (i)
amounts credited to the Excess 401(k) Sub-Account for periods on or after
January 1, 2005 and on or before December 31, 2007 (the “Post-2004 Excess 401(k)
Sub-

 



--------------------------------------------------------------------------------



 



      Account”); (ii) amounts credited to the Excess Matching Sub-Account for
periods on or after January 1, 2005 and on or before December 31, 2007 (the
“Post-2004 Excess Matching Sub-Account”); and (iii) amounts credited to the
Excess Profit Sharing Sub-Account for the 2005 through 2007 Plan Years (the
“Post-2004 Excess Profit Sharing Sub-Account”).

  (c)   It is intended that the compensation arrangements under the Plan be in
full compliance with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee to Participants or
Beneficiaries any particular tax result with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.

Section 1.07 Benefit Freeze/Partial Plan Termination. All Excess Retirement
Benefits under the Plan shall be frozen as of December 31, 2007; provided,
however, that earnings shall continue to be credited on all Sub-Accounts after
such date, as specified in the Plan. The portion of the Plan that applies to
Participants who are not Covered Employees shall automatically terminate in 2008
when the last non-Covered Employee receives a payment of all of his Sub-Accounts
hereunder.
ARTICLE II.
DEFINITIONS
Except as otherwise provided in this Plan, terms defined in the Savings Plan as
they may be amended from time to time shall have the same meanings when used
herein, unless a different meaning is clearly required by the context of this
Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan.
Section 2.01 Account shall mean the record maintained in accordance with
Section 3.05 by the Employer as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Section 1.06 hereof.
Section 2.02 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, in accordance with the
provisions of Article VII hereof.
Section 2.03 Benefits Committee shall mean the NACCO Industries, Inc. Benefits
Committee.
Section 2.04 Bonus shall mean any bonus under The North American Coal
Corporation Annual Incentive Compensation Plan that would be taken into account
as Compensation under the Savings Plan, which is earned with respect to services
performed by a Participant during a Plan Year (whether or not such Bonus is
actually paid to the Participant during such Plan Year). An election to defer a
Bonus under this Plan must be made before the period in which the services are
performed which gives rise to such Bonus.
Section 2.05 Change in Control shall mean the occurrence of an event described
in Appendix A hereto; provided that such occurrence occurs on or after
January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) or any successor or replacement thereto.

2



--------------------------------------------------------------------------------



 



Section 2.06 Company shall mean The North American Coal Corporation or any
entity that succeeds The North American Coal Corporation by merger,
reorganization or otherwise.
Section 2.07 Compensation shall have the same meaning as under the Savings Plan,
except that Compensation shall be deemed to include (a) the amount of
compensation deferred by the Participant under this Plan and (b) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.01.
Section 2.08 Compensation Committee shall mean the Compensation Committee of the
Board of Directors of the Company.
Section 2.09 Covered Employee shall mean any Participant who, prior to
December 31, 2007, is designated by the Compensation Committee as an actual or
potential “covered employee” for purposes of Code Section 162(m) for the 2008
calendar year.
Section 2.10 Employer shall mean the Company and any other Controlled Group
Member that adopts this Plan pursuant to Section 8.07.
Section 2.11 Excess Retirement Benefit or Benefit shall mean a VAP Deferral
Benefit, an Excess Profit Sharing Benefit, an Excess 401(k) Benefit or an Excess
Matching Benefit (all as described in Article III) that is payable to or with
respect to a Participant under this Plan.
Section 2.12 Fixed Income Fund shall mean the Vanguard Retirement Savings Trust
IV investment fund under the Savings Plan or any equivalent fixed income fund
thereunder which is designated by the NACCO Industries, Inc. Retirement Funds
Investment Committee as the successor thereto.
Section 2.13 Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to
Section 416(i)(5)) and the Treasury Regulations issued thereunder at any time
during the 12-month period ending on the most recent Identification Date
(defined below) and his Termination of Employment occurs during the 12-month
period beginning on the most recent Effective Date (defined below). When
applying the provisions of Code Section 416(i)(1)(A)(i), (ii) or (iii) for this
purpose: (i) the definition of “compensation” (A) shall be as defined in
Treasury Regulation Section 1.415(c)-2(d)(4) (i.e., the wages and other
compensation for which the Employer is required to furnish the Employee with a
Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts deferred at the
election of the Employee under Code Sections 125, 132(f)(4) or 401(k)) and
(B) shall apply the rule of Treasury Regulation Section 1.415-2(g)(5)(ii) which
excludes compensation of non-resident alien employees and (ii) the number of
officers described in Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.

3



--------------------------------------------------------------------------------



 



  •   The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.     •   Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of NACCO (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.

Section 2.14 NACCO shall mean NACCO Industries, Inc.
Section 2.15 Participant.

  (a)   For purposes of Sections 3.01 and 3.02 of the Plan, the term
“Participant” means an Employee of an Employer (other than a San Miguel Employee
or a Florida Dragline Employee) who is a Participant in the Savings Plan (i) who
is unable to make all of the Before-Tax Contributions that he has elected to
make to the Savings Plan, or is unable to receive the maximum amount of Matching
Contributions under the Savings Plan because of the limitations of Code
Section 402(g), 401(a)(17), 401(k)(3), 401(m) or 415 or as a result of his
deferral of Compensation under this Plan; (ii) who is in salary grade 14 or
above; and (iii) whose total compensation from the Controlled Group for the year
in which a deferral election is required is at least $115,000.     (b)   For
purposes of Section 3.04 of the Plan, the term “Participant” means an Employee
of an Employer (i) who is a Salaried Profit Sharing Employee under the Savings
Plan, (ii) whose Profit Sharing Contribution under the Savings Plan is limited
by the application of Code Section 401(a)(17) or 415 or is reduced due to his
deferral of Compensation under this Plan, (iii) who is in salary grade 14 or
above, and (iv) whose total compensation from the Controlled Group for the year
in which an Excess Profit Sharing Benefit is required is at least $115,000.    
(c)   The term “Participant” shall also include any other person who has an
Account balance hereunder or who was defined as a participant in a prior version
of the Plan.

Section 2.16 Plan shall mean The North American Coal Corporation Deferred
Compensation Plan for Management Employees, as herein set forth or as duly
amended.
Section 2.17 Plan Administrator shall mean the Administrative Committee
appointed under the Savings Plan.
Section 2.18 Plan Year shall mean the calendar year.
Section 2.19 ROTCE. For 2007 and prior Plan Years, ROTCE shall mean the
consolidated return on total capital employed for NACCO, as determined by NACCO,
for purposes of granting awards under the NACCO Industries, Inc. long-term
incentive compensation plan as in effect for a particular Plan Year.

4



--------------------------------------------------------------------------------



 



Section 2.20 ROTCE Table Rate. For 2008 and future Plan Years, ROTCE Table Rate
shall mean the interest rate determined under the annual ROTCE Table that is
adopted and approved by the Compensation Committee within the first 90 days of
each Plan Year.
Section 2.21 Savings Plan shall mean The North American Coal Corporation
Retirement Savings Plan (or any successor plan).
Section 2.22 Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined under Code Section 409A (and the regulations
and other guidance issued thereunder).
Section 2.23 Valuation Date shall mean the last business day of each Plan Year
and/or any other date chosen by the Plan Administrator.
ARTICLE III.
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
Section 3.01 Basic and Additional Excess 401(k) Benefits.

  (a)   Amount of Excess 401(k) Benefits. Each Participant may, on or prior to
each December 31st , by completing an approved deferral election form, direct
his Employer to reduce his Compensation for the next Plan Year by an amount
equal to the difference between (i) a specified percentage, in 1% increments,
with a maximum of 25%, of his Compensation for the Plan Year, and (ii) the
maximum Before-Tax Contributions actually permitted to be contributed for him to
the Profit Sharing Plan for such Plan Year by reason of the application of the
limitations under Code Sections 402(g), 401(a)(17), 401(k)(3)and 415. All
amounts deferred under this Section shall be referred to herein collectively as
the “Excess 401(k) Benefits.” Notwithstanding the foregoing, (1) a Participant’s
direction to reduce a Bonus earned during a particular Plan Year shall be made
no later than December 31st of the Plan Year preceding the Plan Year in which
the Bonus commences to be earned and (2) the last Excess 401(k) Benefits that
are credited to the Excess 401(k) Sub-Account shall be for the 2007 Plan Year;
provided, however, that the bonus that was earned in 2007 and will be paid in
2008 shall not be credited to the Excess 401(k) Sub-Account hereunder, but shall
be credited to an account under the Company’s Excess Retirement Plan that is
effective January 1, 2008.     (b)   Classification of Excess 401(k) Benefits.
The Excess 401(k) Benefits for a particular Plan Year shall be calculated per
pay period and shall be further divided into the “Basic Excess 401(k) Benefits”
and the “Additional Excess 401(k) Benefits” as follows:

  (i)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 7% and the denominator of which is the percentage of
Compensation elected to be deferred; and     (ii)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying such Excess 401(k) Benefit
by a fraction, the numerator of which is the excess (if any) of (1) the
percentage of Compensation elected to be deferred in the deferral election form

5



--------------------------------------------------------------------------------



 



      for such Plan Year over (2) 7%, and the denominator of which is the
percentage of Compensation elected to be deferred.

  (iii)   The Basic Excess 401(k) Benefits shall be credited to the Basic Excess
401(k) Sub-Account under this Plan and the Additional Excess 401(k) Benefits
shall be credited to the Additional Excess 401(k) Sub-Account hereunder. The
Basic and Additional Excess 401(k) Sub-Accounts shall be referred to
collectively as the “Excess 401(k) Sub-Account.”

  (c)   Consequences of Deferral Election. Any direction by a Participant to
defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant during the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Excess 401(k) Sub-Account hereunder. Any such direction
shall be irrevocable with respect to Compensation earned for such Plan Year, but
shall have no effect on Compensation that is earned in subsequent Plan Years. A
new deferral election will be required for each Plan Year; provided, however,
that no new deferral elections shall be permitted under this Plan for Plan Years
beginning on or after January 1, 2008.

Section 3.02 Excess Matching Benefits. A Participant shall have credited to his
Excess Matching Sub-Account an amount equal to the Matching Contributions
attributable to his Basic Excess 401(k) Benefits that he is prevented from
receiving under the Savings Plan because of the limitations imposed under Code
Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 or as a result of his
deferral of Compensation under this Plan (the “Excess Matching Benefits”). The
last Excess Matching Benefits that are credited to the Excess Matching
Sub-Account shall be for the 2007 Plan Year.
Section 3.03 VAP Deferral Benefits. The Accounts of certain Participants contain
amounts that were allocated to a VAP Deferral Sub-Account (the “VAP Deferral
Benefits”) hereunder prior to December 31, 2004.
Section 3.04 Excess Profit Sharing Benefits. Each Employer shall credit to a
Sub-Account (the “Excess Profit Sharing Sub-Account”) established for each
Participant who is an Employee of such Employer, an amount equal to the excess,
if any, of (i) the amount of the Employer’s Profit Sharing Contribution that
would have been made to the Savings Plan on behalf of the Participant for a Plan
Year if (1) such Plan did not contain the limitations imposed under Code
Sections 401(a)(17) and 415 and (2) the term “Compensation” (as defined in
Section 2.07 hereof) were used for purposes of determining the amount of Profit
Sharing Contributions under the Savings Plan, over (ii) the amount of the
Employer’s Profit Sharing Contribution that is actually made to the Savings Plan
on behalf of the Participant for such Plan Year (the “Excess Profit Sharing
Benefits”). The last Excess Profit Sharing Benefits that are credited to the
Excess Profit Sharing Sub-Account shall be for the 2007 Plan Year.
Section 3.05 Participants’ Accounts. Each Employer shall establish and maintain
on its books for each Participant who is an Employee of such Employer an Account
which shall contain the following entries:

6



--------------------------------------------------------------------------------



 



  (a)   Credits to a Basic or Additional Excess 401(k) Sub-Account (as
applicable) for the Excess 401(k) Benefits described in Section 3.01, which
shall be credited to the Sub-Account when a Participant is prevented from making
a Before-Tax Contribution under the Savings Plan;     (b)   Credits to a Basic
Excess Matching Sub-Account for the Basic Excess Matching Benefits described in
Section 3.02, which shall be credited to the Sub-Account when a Participant is
prevented from receiving Matching Contributions under the Savings Plan;     (c)
  Credits to a VAP Deferral Sub-Account for the VAP Deferral Benefits described
in Section 3.03, which were credited to the Sub-Account at the time such
Benefits were deferred under this Plan;     (d)   Credits to an Excess Profit
Sharing Sub-Account for the Excess Profit Sharing Benefits described in
Section 3.04, which shall be credited to the Sub-Account at the time the Profit
Sharing Contributions are otherwise credited to Participants’ accounts under the
Savings Plan;     (e)   Credits to all Sub-Accounts for the earnings described
in Article IV, which shall continue until such Sub-Accounts have been
distributed to the Participant or his Beneficiary and for the uplift described
in Article VI (as applied to Covered Employees); and     (f)   Debits for any
distributions made from the Sub-Accounts.     (g)   The Employers shall make the
above-described credits and debits to the Participant’s Pre-2005 Sub-Accounts or
the Post-2004 Sub-Accounts, as applicable, in accordance with Code Section 409A.

Section 3.06 Statements. Participants shall be provided with statements of their
Account balances at least once each Plan Year.
ARTICLE IV.
EARNINGS
Section 4.01 Earnings For Periods Prior to January 1, 2008.

  (a)   Basic 401(k), Basic Matching and Excess Profit Sharing Sub-Accounts.
Except as otherwise described in the Plan, for periods prior to January 1, 2008,
at the end of each calendar month during a Plan Year, the Basic Excess 401(k)
Sub-Account, the Basic Excess Matching Sub-Account and the Excess Profit Sharing
Sub-Account of each Participant shall be credited with an amount determined by
multiplying such Participant’s average Sub-Account balance during such month by
the blended rate earned during such month by the Fixed Income Fund.
Notwithstanding the foregoing, in the event that the ROTCE determined for such
Plan Year exceeds the rate credited to the Participant’s Sub-Accounts under the
preceding sentence, such Sub-Accounts shall retroactively be credited with the
excess (if any) of (i) the amount determined under the preceding sentence over
(ii) the amount determined by multiplying the Participant’s average Sub-Account
balance during each month of such Plan Year by the ROTCE determined for such
Plan Year, compounded monthly. This ROTCE calculation shall be made during

7



--------------------------------------------------------------------------------



 



      the month in which the Participant terminates employment and shall be
based on the year-to-date ROTCE for the month ending prior to the date the
Participant terminated employment, as calculated by NACCO. For any subsequent
month following such termination, the ROTCE calculation shall not apply. The
Fixed Income Fund calculation described in Subsection (a) for the month in which
the Participant receives a distribution from his Sub-Account shall be based on
the blended rate earned during the preceding month by the Fixed Income Fund.

     (b) Additional Excess 401(k) Sub-Accounts. Except as otherwise described in
the Plan, for periods prior to January 1, 2008, at the end of each calendar
month during a Plan Year, the Additional Excess 401(k) Sub-Account of each
Participant shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balance during such month by the blended rate
earned during such month by the Fixed Income Fund. The earnings calculation for
the month in which the Participant receives a distribution from his Sub-Account
shall be based on the blended rate earned during the preceding month by the
Fixed Income Fund.
     (c) VAP Deferral Sub-Accounts. Except as otherwise described in the Plan,
for periods prior to January 1, 2008, at the end of each calendar month during a
Plan Year, the VAP Deferral Sub-Account of each Participant shall be credited
with an amount determined by multiplying such Participant’s average Sub-Account
balance during such month by “10-Year U.S. Treasury Yield” plus 2.0%. For
purposes hereof, the 10-Year U.S. Treasury Yield shall be the 10 year yield on
U.S. Treasury issues as listed in the Bond Market Data Bank for the last day of
the preceding calendar quarter as printed in the Wall Street Journal (or as
published on the website for the Wall Street Journal) . In the event that a
yield is not listed for a maturity exactly 10 years from the calendar quarter
end, the next preceding chronological treasury bond issue yield shall be used.
Section 4.02 Earnings for Periods on or after January 1, 2008.
          (a) Earnings Applicable to non-Covered Employees. Except as otherwise
described in the Plan, at the end of each calendar month during 2008, all
Sub-Accounts of all Participants who are not Covered Employees shall be credited
with an amount determined by multiplying such Participant’s average Sub-Account
balance during such month by the blended rate earned during such month by the
Fixed Income Fund. The earnings calculation for the month in which the
Participant receives a distribution from his Sub-Account shall be based on the
blended rate earned during the preceding month by the Fixed Income Fund.
          (b) Earnings Applicable to Covered Employees. Except as otherwise
described in the Plan, for periods on and after January 1, 2008, at the end of
each calendar month during a Plan Year, all Sub-Accounts of the Covered
Employees shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balance during such month by the blended rate
earned during such month by the Fixed Income Fund. Notwithstanding the
foregoing, in the event that the ROTCE Table Rate determined for such Plan Year
exceeds the rate credited under the preceding sentence to the Excess Profit
Sharing Sub-Account, Basic Excess 401(k) Sub-Account and Basic Excess Matching
Sub-Account Sub-Accounts, such Sub-Accounts shall retroactively be credited with
the excess (if any) of (i) the amount determined under the preceding sentence
over (ii) the amount determined by multiplying the Participant’s average
Sub-Account balance during each month of such Plan Year by the ROTCE Table Rate
determined for such Plan Year, compounded monthly. This ROTCE Table Rate
calculation shall

8



--------------------------------------------------------------------------------



 



be made during the month in which the Participant incurs a Termination of
Employment and shall be based on the year-to-date ROTCE Table Rate for the month
ending prior to the date the Participant incurred a Termination of Employment,
as calculated by NACCO. For any subsequent month following such Termination,
such ROTCE Table Rate calculation shall not apply. The Fixed Income Fund
calculation described above for the month in which the Participant receives a
distribution from his Sub-Account shall be based on the blended rate earned
during the preceding month by the Fixed Income Fund.
Section 4.03 Changes in/Limitations on Earnings Assumptions.

  (a)   For periods prior to January 1, 2008, the Company (with the approval or
ratification of the Benefits Committee) or the Compensation Committee may change
(but not suspend) the earnings rate credited on Accounts hereunder at any time.
For periods on or after January 1, 2008, the Compensation Committee may change
(but not suspend) the earnings rate credited on Accounts under the Plan at any
time.     (b)   Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year be credited at a rate which
exceeds 14%.

ARTICLE V.
VESTING
Section 5.01 Vesting A Participant shall always be 100% vested in the amounts
credited to his Account hereunder.
ARTICLE VI.
TIME AND FORM OF PAYMENT TO PARTICIPANTS
Section 6.01 Time and Form of Payment.
          (a) Prior Elections. Except as described in Subsection (d) of this
Section, all elections regarding the time and form of payment of all Excess
Retirement Benefits under prior Plan documents, including elections made by
terminated Participants, shall continue in effect through the close of business
on December 31, 2007 and shall be cancelled immediately after the close of
business on that date.
          (b) Payment Rules for Non-Covered Employees. The amounts allocated to
the Account of a Participant who is not a Covered Employee shall automatically
be paid to the Participant (or his Beneficiary, if applicable) in the form of a
single lump sum payment during the period from January 1, 2008 through April 30,
2008.
          (c) Payment Rules for Covered Employees. Except as otherwise described
in Section 6.01(e) or Section 6.02(c), the amounts allocated to the Account of
Participant who is a Covered Employee shall be paid under the following rules:
(X) his Account balance as of December 31, 2007 (after adjustment for the Excess
Profit Sharing Benefits and ROTCE earnings for 2007) shall automatically be paid
in the form of a single lump sum payment on the date of his Termination of
Employment and (Y) the earnings that are credited to his Account each Plan Year
commencing on or after January 1, 2008, increased by 15%, shall automatically be
paid in the form of annual lump sum payments during the period from January 1st
through

9



--------------------------------------------------------------------------------



 



March 15th of the immediately following Plan Year. Notwithstanding the
foregoing, during the Plan Year in which a Covered Employee receives a payment
of his frozen Account balance, such Covered Employee shall also receive payment
of the pro-rata earnings and the corresponding 15% uplift for such Plan Year at
the same time he receives payment of such Account balance.
          (d) Payment Rules for Terminated Employees. Notwithstanding the
foregoing, if a Participant who is not a Covered Employee was in pay status on
December 31, 2007, such Participant shall receive his normally scheduled
installment payment at the appropriate time during 2008 (determined in
accordance with the terms of the Plan as in effect prior to this restatement and
his payment election, as applicable), with each such installment payment being
classified as a single payment for purposes of Code Section 409A.
          (e) Payment Rules in the Event of a Change in Control. Notwithstanding
any provision of the Plan to the contrary, in the event of a Change in Control,
all amounts allocated to the Accounts of all Participants shall be paid in the
form of a lump sum payment during the period that is thirty days prior to, or
within two (2) business days after, the date of the Change in Control, as
determined by the Compensation Committee.
Section 6.02 Other Payment Rules and Restrictions.

  (a)   Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Employer reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.     (b)   Delayed Payments due to
Solvency Issues. Notwithstanding any provision of the Plan to the contrary, an
Employer shall not be required to make any payment hereunder to any Participant
or Beneficiary if the making of the payment would jeopardize the ability of the
Employer to continue as a going concern; provided that any missed payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the going concern status of
the Employer.     (c)   Key Employees. Notwithstanding any provision of the Plan
to the contrary, distributions to Key Employees made on account of a Termination
of Employment may not be made before the 1st day of the 7th month following such
Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 8.05) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any Benefits that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be accumulated
and paid in a lump sum make-up payment within 10 days following the 1st day of
the 7th month following Termination of Employment.

10



--------------------------------------------------------------------------------



 



  (d)   Time of Payment/Processing. Except as described in Section 6.01(e) or
Section 6.02(c ), all payments under the Plan shall be made on, or within
90 days of, the specified payment date.     (e)   Acceleration of Payments.
Notwithstanding any provision of the Plan to the contrary, to the extent
permitted under Code Section 409A and the Treasury Regulations issued
thereunder, payments of Sub-Accounts hereunder may be accelerated (i) to the
extent necessary to comply with federal, state, local or foreign ethics or
conflicts of interest laws or agreements or (ii) to the extent necessary to pay
the FICA taxes imposed on Benefits hereunder under Code Section 3101, and the
income withholding taxes related thereto. Payments may also be accelerated if
the Plan (or a portion thereof) fails to satisfy the requirements of Code
Section 409A; provided that the amount of such payment may not exceed the amount
required to be included as income as a result of the failure to comply with Code
Section 409A.     (f)   Withholding/Taxes. To the extent required by applicable
law, the Employers shall withhold from the Excess Retirement Benefits hereunder
any income, employment or other taxes required to be withheld there from by any
government or government agency.

Section 6.03 Liability for Payment/Expenses. The Employer by which the
Participant was last employed prior to his payment commencement date under the
Plan shall process and pay all Excess Retirement Benefits hereunder to or on
behalf of such Participant, but such Employer’s liability shall be limited to
its proportionate share of such amount, as hereinafter provided. If the Excess
Retirement Benefits payable to or on behalf of a Participant are based on the
Participant’s employment with more than one Employer, the liability for such
Benefits shall be shared by all such Employers (by reimbursement to the Employer
making such payment) as may be agreed to among them in good faith (taking into
consideration the Participant’s service and Compensation paid by each such
Employer) and as will permit the deduction (for purposes of federal income tax)
by each such Employer of its portion of the payments made and to be made
hereunder. Expenses of administering the Plan shall be paid by the Employers, as
directed by the Company.
ARTICLE VII.
BENEFICIARIES
Section 7.01 Beneficiary Designations. A designation of a Beneficiary hereunder
may be made only by an instrument (in form acceptable to the Plan Administrator)
signed by the Participant and filed with and received by the Plan Administrator
prior to the Participant’s death. Separate Beneficiary designations may be made
for (i) the Excess 401(k) and Matching Benefits, (ii) the VAP Deferral Benefits
and (iii) the Excess Profit Sharing Benefits. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated hereunder, the Beneficiary of a Participant for his Excess Retirement
Benefits shall be the estate of the last to die of the Participant and his
Beneficiaries. If two or more persons designated as a Participant’s Beneficiary
are in existence with respect to a single Sub-Account, the amount of any payment
to the Beneficiary under this Plan shall be divided equally among such persons
unless the Participant’s designation specifically provides for a different
allocation. Any change in Beneficiary shall be made by giving written notice
thereof to the Plan Administrator and any change shall be effective only if
received by the Plan Administrator prior to the death of the Participant.

11



--------------------------------------------------------------------------------



 



Section 7.02 Distributions to Beneficiaries. The Excess Retirement Benefit
payable to a Participant’s Beneficiary under this Plan shall be equal to the
balance in the applicable Sub-Account on the date of the distribution of the
Account to the Beneficiary. Excess Retirement Benefits payable to a Beneficiary
shall be paid in the form of a lump sum payment on the date such Benefits would
otherwise be paid to the Participant under Article VI.
ARTICLE VIII.
MISCELLANEOUS
Section 8.01 Liability of Employers. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between an Employer and any
Participant, Beneficiary or any other person.
Section 8.02 Limitation on Rights of Participants and Beneficiaries — No Lien.
The Plan is designed to be an unfunded, nonqualified plan. Nothing contained
herein shall be deemed to create a trust or lien in favor of any Participant or
Beneficiary on any assets of an Employer. The Employers shall have no obligation
to purchase any assets that do not remain subject to the claims of the creditors
of the Employers for use in connection with the Plan. No Participant or
Beneficiary or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of an Employer prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of his Employer.
Section 8.03 No Guarantee of Employment. Nothing in this Plan shall be construed
as guaranteeing future employment to Participants. A Participant continues to be
an Employee of the Employers solely at the will of the Employers subject to
discharge at any time, with or without cause.
Section 8.04 Payment to Guardian. If a Benefit payable hereunder is payable to a
minor, to a person declared incompetent or to a person incapable of handling the
disposition of his property, the Plan Administrator may direct payment of such
Benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Plan Administrator may require
such proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Benefit. Such distribution shall
completely discharge the Employers from all liability with respect to such
Benefit.
Section 8.05 Anti-Assignment/Early Payment in the Event of a QDRO.

  (a)   Subject to Subsection (b), no right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.     (b)   Notwithstanding the foregoing, the
Plan Administrator shall honor a qualified domestic relations order (“QDRO”)
from a state domestic relations court which requires the payment of all or a
part of a Participant’s or Beneficiary’s Account under this Plan to an
“alternate payee” as defined in Code Section 414(p).

12



--------------------------------------------------------------------------------



 



Section 8.06 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
Section 8.07 Adoption by Other Employers. Any member of the Controlled Group
that is an Employer under the Savings Plan may adopt this Plan with the consent
of the Benefits Committee by executing an instrument evidencing its adoption of
this Plan on the order of its Board of Directors (or the applicable committee of
such Board of Directors) (or its delegate) and filing a copy thereof with the
Company. Such adoption may be subject to such terms and conditions as the
Benefits Committee requires or approves.
Section 8.08 Effect on other Benefits. Benefits payable to or with respect to a
Participant under the Savings Plan or any other Employer-sponsored (qualified or
nonqualified) plan, if any, are in addition to those provided under this Plan.
ARTICLE IX.
ADMINISTRATION OF PLAN
Section 9.01 Administration. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have the discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants, or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a person is a
Participant, and (ii) to determine if a person is entitled to Excess Retirement
Benefits hereunder and, if so, the amount and duration of such Benefits. The
Plan Administrator’s determination of the rights of any person hereunder shall
be final and binding on all persons, subject only to the provisions of
Sections 9.03 and 9.04 hereof. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators. Pursuant to this
delegation power, the Company has appointed the Administrative Committee under
the Savings Plan (as it exists from time to time) as the Plan Administrator of
this Plan.
Section 9.02 Regulations. The Plan Administrator shall promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Plan Administrator shall,
subject to the provisions of Sections 9.03 and 9.04 hereof, be final and binding
on all persons.

13



--------------------------------------------------------------------------------



 



Section 9.03 Claims and Appeals Procedures.

  (a)   The Plan Administrator shall determine the rights of any person to any
Excess Retirement Benefits hereunder. Any person who believes that he has not
received the Excess Retirement Benefits to which he is entitled under the Plan
must file a claim in writing with the Plan Administrator specifying the basis
for his claim and the facts upon which he relies in making such a claim. Such a
claim must be signed by the claimant or his duly authorized representative (the
“Claimant”).     (b)   Whenever the Plan Administrator denies (in whole or in
part) a claim for benefits under the Plan, the Plan Administrator shall transmit
a written notice of such decision to the Claimant, no later than 90 days after
the receipt of a claim (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
claimant within the first 90 day period). Such notice shall be written in a
manner calculated to be understood by the Claimant and shall state (i) the
specific reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the Plan’s claim review procedure. and the time limits applicable
thereto (including a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
review.     (c)   Within 60 days after receipt of denial of a claim, the
Claimant must file with the Plan Administrator a written request for a review of
such claim. If such an appeal is not filed within such 60-day period, the
Claimant shall be deemed to have acquiesced in the original decision of the Plan
Administrator on his claim. If such an appeal is so filed within such 60 day
period, a named fiduciary designated by the Plan Administrator shall conduct a
full and fair review of such claim. During such review, the Claimant shall be
given the opportunity to review documents that are pertinent to his claim and to
submit issues and comments in writing. For this purpose, the named fiduciary
shall have the same power to interpret the Plan and make findings of fact
thereunder as is given to the Plan Administrator under Section 9.01 above. The
named fiduciary shall mail or deliver to the Claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the Claimant prior to the
commencement of such extension). Such decision (i) shall be written in a manner
calculated to be understood by the Claimant, (ii) shall state the specific
reasons for the decision and the specific Plan provisions on which the decision
was based and (iii) shall, to the extent permitted by applicable law, be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records and other information relevant to the Claimant’s claim
for benefits and a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA.

Section 9.04 Revocability of Action/Recovery. Any action taken by the Plan
Administrator or an Employer with respect to the rights or benefits under the
Plan of any person shall be revocable

14



--------------------------------------------------------------------------------



 



by the Plan Administrator or the Employer as to payments not yet made to such
person. In addition, the acceptance of any Excess Retirement Benefits under the
Plan constitutes acceptance of and agreement to the Plan Administrator’s or the
Employer’s making any appropriate adjustments in future payments to they payee
(or to recover from such person) any excess payment or underpayment previously
made to him.
Section 9.05 Amendment. The Company (with the approval or ratification of the
Compensation Committee) may at any time (without the consent of an Employer)
authorize the amendment of any or all of the provisions of this Plan, except
that without the prior written consent of the affected Participant no such
amendment (a) may reduce the amount of any Participant’s Excess Retirement
Benefit as of the date of such amendment; (b) may suspend the crediting of
earnings on the balance of a Participant’s Account, until the entire balance of
such Account has been distributed or (c) may alter the time of payment
provisions described in Article VI hereof, except for amendments that are
required to bring such provisions into compliance with the requirements of Code
Section 409A or that accelerate the time of payment in a manner permitted by
Code Section 409A. Any amendment shall be in the form of a written instrument
executed by an officer of the Company on the order of the Compensation
Committee. Subject to the foregoing provisions of this Section, such amendment
shall become effective as of the date specified in such instrument or, if no
such date is specified, on the date of its execution.
Section 9.06 Termination.

  (a)   The Compensation Committee has authorized the termination of the Plan,
as related to non-Covered Employees, effective in 2008 when the last payment is
made to a non-Covered Employee hereunder.     (b)   In addition, subject to the
limitations described in Section 9.05, the Compensation Committee, in its sole
discretion, may terminate this Plan as related to one or more Covered Employees
at any time and for any reason whatsoever. Any such termination shall be
expressed in the form of a written instrument executed by an officer of the
Company on the order of the Compensation Committee. Subject to the foregoing
provisions of this Subsection, such termination shall become effective as of the
date specified in such instrument or, if no such date is specified, on the date
of its execution. Written notice of any termination shall be given to the
Participants at a time determined by the Plan Administrator.

15



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding anything in the Plan to the contrary, to the extent
permitted under Code Section 409A, in the event of a termination of the Plan (or
a portion thereof), the Company, in its sole and absolute discretion (but with
the consent of the Compensation Committee), shall have the right to change the
time and form of distribution of Participants’ Excess Retirement Benefits,
including requiring that all amounts credited to Participant’s Accounts
hereunder be immediately distributed in the form of a lump sum payment.

Executed, this 14th day of December, 2007.

            THE NORTH AMERICAN COAL CORPORATION
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
     

16



--------------------------------------------------------------------------------



 



         

Appendix A. Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence occurs on
or after January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) (or any successor or replacement thereto) with
respect to a Participant:

  I. i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders (as defined below), is or becomes the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then outstanding voting securities of a Related Company (as defined below)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or       ii. The consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of any Related Company or the acquisition of assets of another
corporation, or other transaction involving a Related Company (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(such a Business Combination, an “Excluded Business Combination”) the
individuals and entities who beneficially owned, directly or indirectly, more
than 50% of the combined voting power of any Related Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then Outstanding Voting Securities of
the entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction owns any Related
Company or all or substantially all of the assets of any Related Company, either
directly or through one or more subsidiaries).     II. i. Any “Person” (as such
term is used in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than one or more Permitted
Holders, is or becomes the “beneficial owner”(as defined in Rules 13d-3 and
13d-5 of the Exchange Act), directly or indirectly, of more than 50% of the
combined voting power of the then Outstanding Voting Securities of NACCO
Industries, Inc. (“NACCO”), other than any direct or indirect acquisition,
including but not limited to an acquisition by purchase, distribution or
otherwise, of voting securities:

  (A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or     (B)   by any Person pursuant to an Excluded
NACCO Business Combination (as defined below);

      provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial

17



--------------------------------------------------------------------------------



 



      owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of more
than 50% of the combined voting power of the Outstanding Voting Securities of
NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or

    ii. a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or       iii.  the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of NACCO or the acquisition of assets of another corporation, or other
transaction involving NACCO (“NACCO Business Combination”) excluding, however,
such a Business Combination pursuant to which both of the following apply (such
a Business Combination, an “Excluded NACCO Business Combination”):

  (A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and    
(B)   at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.

  III.   Definitions. The following terms as used herein shall be defined as
follow:

  1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.     2.   “Permitted Holders” shall mean, collectively,
(i) the parties to the Stockholders’ Agreement, dated as of March 15, 1990, as
amended from time to time, by and among National City Bank, (Cleveland, Ohio),
as depository, the Participating

18



--------------------------------------------------------------------------------



 



      Stockholders (as defined therein) and NACCO; provided, however, that for
purposes of this definition only, the definition of Participating Stockholders
contained in the Stockholders’ Agreement shall be such definition in effect of
the date of the Change in Control, (ii) any direct or indirect subsidiary of
NACCO and (iii) any employee benefit plan (or related trust) sponsored or
maintained by NACCO or any direct or indirect subsidiary of NACCO.

  3.   “Related Company” means The North American Coal Corporation and its
successors (“NA Coal”), any direct or indirect subsidiary of NA Coal and any
entity that directly or indirectly controls NA Coal.

19